Graves, J:
This action was brought by the company on a promissory note made to it by Haines for eighty-five dollars, being the price of a sewing machine.
In selling the machine and taking the note, the company acted through its.agent, one J. M. Wyand.
As matter of defense against the note, Haines testified, under objection, that Wyand called on him several times to sell him a machine, and that he told Wyand he did not want to pay the money for one, under any consideration; that Wyand then observed that he was going to build a house, and that he, Haines, might work on the house enough to pay for the machine; that the note was then given and a writing received back from Wyand, in regard to paying in work; that he, Haines, subsequently offered his services to Wyand but the offer was not accepted. The writing before mentioned was then admitted in evidence under objection. It was in these terms:

*386
“May 16th, ’74.

“1 agree to take the amount of eighty-five dollars in work, which work will apply on the-.machine.
"J. M. Wyand.”
, It is contended that the admission of this matter was improper.. A majority of the court think, however, that it was both pertinent and important, as going to explain the real transaction, and as tending to establish that the actual consideration to be rendered by Haines was labor and not cash; that it was unimportant whether the labor ivas to be received by the company or by its agent, so long as it was a fundamental part of the agreement that Haines should be allowed to pay in his services and should not be bound to pay in money; that the note and other writing should be taken and construed together, in order to show the true nature of the transaction; and when so viewed, no doubt is felt. There is no ground for disturbing the judgment, and it must be affirmed, with costs.
The other Justices concurred.